Citation Nr: 0910632	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-04 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries to the bilateral hands and feet.


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied service connection for residuals 
of cold injuries to the bilateral hands and feet.

When the case was last before the Board in April 2008, it was 
remanded for additional development.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran served 
Korea from approximately October 1952 to December 1952, as 
well as in Hokkaido, Japan during the winter months of 1952 
and early 1953.

2.  The competent evidence is in equipoise with respect to 
whether the Veteran suffers from residuals of cold injuries 
to the bilateral hands and feet which are etiologically 
related to active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, residuals 
of cold injuries to the bilateral hands and feet were 
incurred during active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
light of the favorable determination with respect to the 
merits of the case, no further discussion of VCAA compliance 
is needed.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board notes that the Veteran's service treatment records 
and his service personnel records were destroyed in the 1973 
fire at the National Personnel Records Center (NPRC).  In 
cases such as this, where the veteran's service records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

Based upon the evidence of record, the Board finds that it is 
at least as likely as not that the Veteran suffers from 
residuals of cold injuries to the bilateral hands and feet 
which were incurred in active service.  In this regard, while 
the Veteran's service treatment records and service personnel 
records are unavailable, the Veteran's statements coupled 
with the internet articles he provided concerning the 
location of the unit to which he was assigned during service, 
as well as a letter from the U.S. Army and Joint Services 
Records Research Center (JSRRC), show that the Veteran was 
likely exposed to cold temperatures during service in Korea 
and/or Japan during 1952 and early 1953.

In this regard, the Veteran has specifically stated that he 
suffered a cold injury in service with symptoms ever since 
service.  The Veteran's spouse submitted a January 2006 
letter which states that she and the Veteran were married in 
October 1954, and that she has known him to have cold feet 
and hands since that time.  She recalls a Dr. Read, who long 
ago apparently prescribed an ointment and solution to soak 
the Veteran's feet in; however, there is no paperwork to 
document this treatment.  The Veteran's spouse additionally 
noted that in the winter the Veteran's fingers would turn 
purple, his feet would always be cold, and that he has always 
worn stockings to bed in both winter and summer.  
Additionally, both the Veteran and his spouse pointed out 
that he was initially diagnosed with diabetes mellitus in the 
1990s, whereas he has had problems with his hands and feet 
since service.  

According to the October 2008 letter from JSRRC, the 
Veteran's unit was stationed in Korea from October 1952 to 
December 1952, and was in Japan thereafter.  While there is 
no official record indicating exactly what dates the Veteran 
himself was actually in Japan and/or Korea, the credible 
evidence of record shows that it is at least as likely as not 
that he was subjected to freezing temperatures in Japan 
during the winter months of 1952.  The internet articles that 
the Veteran submitted also support the Veteran's contentions.

The record contains the report of a November 2005 VA 
examination and addendum thereto, wherein the VA examiner 
diagnosed cold injuries to the hands and feet by history.  In 
the addendum, he concluded "that the Veteran had cold 
injuries" and that the Veteran's pain, numbness, tingling, 
decreased sensation, and cold sensitivity are all potential 
signs and symptoms of peripheral vascular disease, diabetes, 
and previous cold injury.  The examiner stated that it is not 
possible to delineate which symptoms or how much of each 
symptom or sign is related to cold exposure.  In essence, the 
examiner indicated that the Veteran does have cold injury 
residuals, but also has superimposed disability from diabetes 
and peripheral vascular disease.  

In considering the evidence as a whole, the Board finds that 
the evidence is at least in equipoise as to whether the 
Veteran suffered a cold injury in service with current 
residuals thereof.  Therefore, in light of the evidentiary 
record, and giving the Veteran the benefit of the doubt, the 
Board has determined that service connection for residuals of 
cold injuries to the bilateral hands and feet is in order.  


ORDER

Entitlement to service connection for residuals of cold 
injuries to the bilateral hands and feet is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


